DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed 11/22/2021.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 1. 13 and 18, when considered as a whole, are allowable over the prior art of record.  Specifically, prior art of record fails to clearly teach or fairly suggest “obtaining values are of variable size, and generating a value conversion dictionary by applying a parse tree based compression algorithm to the data, wherein the value conversion dictionary is comprised of dictionary entries that represent the values and a distribution of the values and estimating a likelihood for each value based on the distribution” with the combination of following limitations:
generating a code word to represent each value, wherein a size of each code word is inversely proportional to the likelihood of the value represented by the code word, then assigning a rank to each code word, wherein the rank for each code word represents the likelihood of the value represented by the code word; 
reordering each dictionary entry in the value conversion dictionary to associate each dictionary entry with an equivalent rank, wherein the reordered value conversion dictionary comprises an architected dictionary and storing the architected dictionary as a first tree structure and a second tree structure, wherein the storing comprises storing the first tree structure and the second tree structure 
The examiner has highlighted the above limitations to distinguish the invention over the prior art, however, the claims are allowed for all the limitations that they include and for the context provided by all the limitations, including the ones that are not highlighted above.
The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cideciyan discloses a compressing data using an encoding table. US Pat. 8,643,515.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.
/TUANKHANH D PHAN/Examiner, Art Unit 2154